          Case 2:16-bk-20721-BB       Doc 173 Filed 11/14/19 Entered 11/14/19 12:58:58                       Desc
                                       Main Document Page 1 of 10

           1   DAVID SEROR – Bar No. 67488
               JESSICA L. BAGDANOV– Bar No. 281020
           2   JOSEPH ROTHBERG – Bar No. 286363
               BRUTZKUS GUBNER                                                 FILED & ENTERED
           3   21650 Oxnard Street, Suite 500
           4   Woodland Hills, CA 91367
               Telephone: (818) 827-9000                                                NOV 14 2019
           5   Facsimile: (818) 827-9099
               Email:     dseror@bg.law                                            CLERK U.S. BANKRUPTCY COURT
           6              jbagdanov@bg.law                                         Central District of California
                                                                                   BY wesley DEPUTY CLERK
                          jrothberg@bg.law
           7

           8   Attorneys for Rosendo Gonzalez, Chapter 7 Trustee

           9                            UNITED STATES BANKRUPTCY COURT

          10                             CENTRAL DISTRICT OF CALIFORNIA

          11                                    LOS ANGELES DIVISION

          12   In re:                                              Case No. 2:16-bk-20721-BB

          13   CREDITORS SPECIALTY SERVICE, INC.,                  Chapter 7
          14                          Debtor.                      ORDER GRANTING MOTION BY
          15                                                       CHAPTER 7 TRUSTEE TO (1) APPROVE
                                                                   SALE OF REAL PROPERTY FREE AND
          16                                                       CLEAR OF ALL LIENS, INTERESTS,
                                                                   CLAIMS, AND ENCUMBRANCES WITH
          17                                                       SUCH LIENS, INTERESTS, CLAIMS, AND
                                                                   ENCUMBRANCES TO ATTACH TO
          18                                                       PROCEEDS PURSUANT TO 11 U.S.C.
          19                                                       §§ 363(H) AND (F); (2) APPROVE
                                                                   OVERBID PROCEDURES; (3)
          20                                                       DETERMINE THAT BUYER IS ENTITLED
                                                                   TO PROTECTION PURSUANT TO 11
          21                                                       U.S.C. § 363(M); AND (4) APPROVE
                                                                   ATTACHED STIPULATION
          22                                                       AUTHORIZING SALE PURSUANT TO
          23                                                       § 363(H)
                                                                   Hearing Held:
          24
                                                                   Date: November 6, 2019
          25                                                       Time: 10:00 a.m.
                                                                   Place: Courtroom 1539
          26
                                                                          United States Bankruptcy Court
          27                                                              255 E. Temple Street
                                                                          Los Angeles, CA 90012
          28



                                                              1
2207694
          Case 2:16-bk-20721-BB          Doc 173 Filed 11/14/19 Entered 11/14/19 12:58:58                    Desc
                                          Main Document Page 2 of 10

           1          The Motion by Chapter 7 Trustee to (1) Approve Sale of Real Property Free and Clear of All

           2   Liens, Interests, Claims, and Encumbrances with such Liens, Interests, Claims, and Encumbrances

           3   to Attach to Proceeds Pursuant to 11 U.S.C. §§ 363(h) and (f); (2) Approve Overbid Procedures,

           4   (3) Determine that Buyer is Entitled to Protection Pursuant to 11 U.S.C. § 363(m), and (4) Approve

           5   Attached Stipulation Authorizing Sale Pursuant to 11 U.S.C. § 363(h) [Doc. #162] (the “Motion”),

           6   filed on behalf of Rosendo Gonzalez, Chapter 7 Trustee (“Trustee”) for the bankruptcy estate

           7   (“Estate”) of Creditors Specialty Services, Inc. (“Debtor”), duly came on for hearing on November

           8   6, 2019 at 10:00 a.m., in Courtroom 1539 of the above-entitled Court, the Honorable Sheri

           9   Bluebond, United States Bankruptcy Judge, presiding. David Seror and Joseph Rothberg, of the firm

          10   Brutzkus Gubner, appeared on behalf of the Trustee. Thomas Mouzes, Esq. appeared on behalf of

          11   lienholder SAFE Credit Union (“SAFE”). Robert Slechter (“Slechter”) appeared in pro per as the

          12   co-owner of the Property.

          13          The Court having read and considered the Motion, and all papers and pleadings filed in

          14   support thereof; having received evidence both oral and documentary, having further heard and

          15   considered the arguments made by the parties at the hearing; having considered the Statement of

          16   Position/Conditional Objection of Safe Credit Union to Trustee’s Motion For Order Authorizing

          17   Sale, Etc. of Real Property Free and Clear of Liens, Etc. [Doc. #167] (the “SAFE Response”) and

          18   the Objection [Doc. #168/169] (the “Co-Owner Objection”), filed by Slechter, and the Trustee’s

          19   Omnibus Reply thereto [Doc. #170]; finding that notice of the Motion was appropriate and

          20   sufficient; after due deliberation and setting forth its findings, conclusions and reasons on the record

          21   and in its tentative ruling posted prior to the hearing; and good cause appearing therefor:

          22          THE COURT HEREBY FINDS AS FOLLOWS:

          23          A.      This Court has jurisdiction to hear and determine the Motion pursuant to 28 U.S.C.

          24   §§ 157 and 1334. Venue of this case in this district is proper pursuant to 28 U.S.C. §§ 1408 and

          25   1409. Determination of the Motion is a core proceeding under 28 U.S.C. § 157(b)(2).

          26          B.      The statutory predicate for the relief sought by the Motion is § 363 of the United

          27   States Bankruptcy Code, 11 U.S.C. §§ 101, et seq., as amended (“Bankruptcy Code”) and Rules

          28



                                                                  2
2207694
          Case 2:16-bk-20721-BB           Doc 173 Filed 11/14/19 Entered 11/14/19 12:58:58                Desc
                                           Main Document Page 3 of 10

           1   2002 and 6004 of the Federal Rules of Bankruptcy Procedure (each a “Bankruptcy Rule” and

           2   collectively the “Bankruptcy Rules”).

           3          C.      Proper, timely, sufficient and adequate notice of the Motion and the transaction

           4   contemplated thereby has been provided in accordance with § 363 of the Bankruptcy Code and

           5   Rules 2002 and 6004 of the Bankruptcy Rules. A reasonable opportunity to object or be heard with

           6   respect to the Motion and the relief requested therein has been afforded to all interested parties and

           7   entities. Such notice was good, sufficient, and appropriate under the circumstances, and no other or

           8   further notice of the Motion is or shall be required.

           9          D.      Pursuant to the Judgment of this Court dated November 8, 2018 in Adv. No. 2:17-ap-

          10   01015-BB (the “Judgment”), a copy of which is attached as Exhibit 5 to the Trustee’s Motion, the

          11   Estate is the owner of a one-half (50%) interest in the Real Property which is the subject of the

          12   Motion, 11171 Towne Avenue, Los Angeles, CA 90061, APN 6073-022-008 (“Real Property”)

          13   more fully described in Exhibit A hereto.

          14          E.      Slechter is the owner of the other one-half (50%) interest in the Real Property, and

          15   consented to the Trustee’s sale in that certain Stale Stipulation, attached as Exhibit 4 to the Motion

          16   (the “Sale Stipulation”), and further agreed to sign a quitclaim deed for his one-half interest during

          17   the hearing.

          18          F.      The Title Report dated June 19, 2019 attached as Exhibit 2 to the Motion (the “Title

          19   Report”), identifies encumbrances as follows:

          20    Date          Instrument       Lien Creditor                      Principal Amount of Lien
                Recorded      No.
          21    9/10/2007     XX-XXXXXXX       Citimortgage, Inc. (“Citi”)        $70,000 (the “First Trust Deed”)
                4/26/2010     10-558238        United States of America (the      $14,197.93 (the “Tax Lien”)
          22
                                               “United States”)
          23    4/25/2014     14-427464        Angel Squatrito c/o Steven A.      $40,808.22 (the “Squatrito
                                               Simons, Esq.                       Released Lien”)
          24    3/8/2016      16-250761        Safe Credit Union (“SAFE”)         $9,240 (the “Senior SAFE Lien”)
                2/9/2017      17-167648        Lis Pendens (in favor of the       $839,608.05 (the “Lis Pendens”)
          25                                   Estate, related to Judgment)
          26    6/23/2017     17-701382        Abstract of Judgment in favor      $24,335 (the “Trustee’s Contempt
                                               of the Trustee for Stanley’s       Judgment”)
          27                                   contempt conduct during the
                                               CSS Action
          28    2/2/2018      18-428320        Safe Credit Union                  $98,576.25
                2/2/2018      18-428358        Safe Credit Union                  $872,310.51

                                                                   3
2207694
          Case 2:16-bk-20721-BB          Doc 173 Filed 11/14/19 Entered 11/14/19 12:58:58                  Desc
                                          Main Document Page 4 of 10

           1          G.      The Trustee does not dispute the amount of the Tax Lien, however the Real Property

           2   may be sold free and clear of the Tax Lien because it is subordinated to allowed administrative

           3   priority claims of the Estate pursuant to section 724 of the Bankruptcy Code.

           4          H.      The Squatrito Released Lien has been released, as shown in Exhibit 3 to the Trustee’s

           5   Motion. Thus, the Real Property may be sold free and clear of this encumbrance because such lien is

           6   no longer enforceable against the Real Property.

           7          I.      The Trustee’s Judgment relates back to the date of the Lis Pendens, recorded against

           8   the Real Property on February 9, 2017.

           9          J.      The two junior liens in favor of SAFE, Instrument Nos. 18-428320 and 18-428358

          10   were recorded against the Real Property on May 8, 2018 listing Charles Stanley as the “debtor” (the

          11   “Junior SAFE Liens”). Because the Junior SAFE Liens are junior in priority to the Trustee’s Lis

          12   Pendens, which established that the Estate and not Charles Stanley was the owner of the Real

          13   Property as of February 9, 2017, the Junior SAFE Liens did not attach to the Real Property at the

          14   time they were recorded. Accordingly, the Real Property may be sold free and clear of these liens.

          15          K.      The terms and conditions of the sale of the Real Property as contemplated and

          16   described in the Amended Purchase and Sale Agreement and Escrow Instructions, dated September

          17   3, 2019 (the “Purchase Agreement”) attached as Exhibit 1 to the Motion are fair and reasonable.

          18          L.      There is a sound business purpose for the sale of the Real Property as contemplated

          19   by and described in the Purchase Agreement and as set forth in the Court’s findings, conclusions and

          20   reasons stated on the record.

          21          M.      The sale of the Real Property as contemplated by and described in the Purchase

          22   Agreement and as set forth in the Court’s findings, conclusions and reasons stated on the record, was

          23   proposed and negotiated in good faith and is in the best interests of the Estate and its creditors.

          24          N.      The Real Property was adequately marketed, however no overbidders participated in

          25   the sale hearing.

          26          O.      Prior to the hearing on the Motion, the Trustee received a deposit in the amount of

          27   $7,950 (“Deposit”) from Ian Griffin, the Buyer under the Purchase Agreement (the “Buyer”).

          28



                                                                   4
2207694
          Case 2:16-bk-20721-BB          Doc 173 Filed 11/14/19 Entered 11/14/19 12:58:58                  Desc
                                          Main Document Page 5 of 10

           1          P.      Buyer has acted in good faith and the sale as contemplated and described in the

           2   Purchase Agreement, and as set forth in the Court’s findings, conclusions and reasons stated on the

           3   record, is an arms-length transaction, without collusion.

           4          Q.      The Trustee is authorized to sell the Real Property as Trustee of the Debtor’s Estate.

           5          R.      Additionally, Slechter holds a draft of insurance proceeds from an insurance carrier

           6   holding a policy covering damage to the Real Property that occurred prior to execution of the

           7   Purchase Agreement (the “Insurance Check”). Such proceeds should be split evenly between the

           8   Trustee and Slechter.

           9          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS

          10   FOLLOWS:

          11          1.      The Motion is GRANTED, except for the proposed overbid procedures, which are

          12   MOOT.

          13          2.      Proper, timely, and sufficient notice of the Motion has been provided in accordance

          14   with Section 363 of the Bankruptcy Code and Rules 2002 and 6004 of the Bankruptcy Rules, and no

          15   other or further notice of the Motion is required.

          16          3.      The Purchase Agreement, which sets forth all sale agreement terms between the

          17   Trustee and Buyer, is hereby APPROVED;

          18          4.      The Sale Stipulation, which authorizes the Trustee to sell Slechter’s ownership

          19   interest in the Real Property, attached as Exhibit 4 to the Motion, is hereby APPROVED.

          20          5.      The Trustee is authorized to sell, convey, assign, and transfer all of the Estate’s right,

          21   title and interest in the Real Property for a purchase price of Two Hundred Fifty-Five Thousand

          22   Dollars ($255,000.00) (“Purchase Price”) to Buyer, on an “AS IS, WHERE IS” basis, without any

          23   warranties, expressed or implied, and without any contingencies, pursuant to Bankruptcy Code

          24   § 363(b), and pursuant to Bankruptcy Code § 363(f), free and clear of all liens, claims, interests, and

          25   encumbrances, including Slechter’s one-half ownership in the Real Property, with such liens, claims,

          26   interests, and encumbrances to attach to the sale proceeds with the same priority and rights of

          27   enforcement as previously existed, if any.

          28          6.      The Trustee is specifically authorized to sell the Real Property free and clear of the



                                                                    5
2207694
          Case 2:16-bk-20721-BB           Doc 173 Filed 11/14/19 Entered 11/14/19 12:58:58                  Desc
                                           Main Document Page 6 of 10

           1   Tax Lien, as it is subordinate to allowed administrative claims of the Estate.

           2          7.        The Trustee is specifically authorized to sell the Real Property free and clear of the

           3   Squatrito Released Lien as it is no longer enforceable against the Real Property.

           4          8.        The Trustee is specifically authorized to sell the Real Property free and clear of the

           5   Trustee’s Contempt Judgment, as the Trustee is the holder of such lien and has consented to the sale

           6   of the Real Property as contemplated by the Motion.

           7          9.        The Trustee is specifically authorized to sell the Real Property free and clear of the

           8   Junior SAFE Liens, and each of them, as they did not attach to the Real Property at the time they

           9   were recorded.

          10          10.       The Sale Stipulation is enforceable against Slechter, and Slechter is directed to sign a

          11   quitclaim deed transferring his ownership interest in the Real Property to Buyer, as shall be

          12   instructed by escrow.

          13          11.       Should Slechter refuse to sign such quitclaim deed, the Clerk of the Bankruptcy Court

          14   is hereby authorized and directed to sign such quitclaim deed on behalf of Slechter.

          15          12.       Slechter is directed to deliver the Insurance Check to the Trustee. The Trustee is

          16   authorized to endorse Charles Stanley’s name on the Insurance Check, and after Citi has been fully

          17   paid on its lien, the Trustee is further authorized to negotiate the Insurance Check and pay 50% of

          18   the proceeds thereof to Slechter.

          19          13.       The Estate is entitled to the sum of $2,040.00, which represents the Estate’s half of

          20   the rents earned with respect to the Real Property from November 2018 through the present date (the

          21   “Estate Rents”).

          22          14.       The Trustee is further authorized to execute any and all documents necessary and

          23   appropriate to consummate the sale of the Real Property to Buyer, including but not limited to the

          24   execution of a quitclaim deed on behalf of the Estate.

          25          15.       The Trustee is authorized to direct escrow to pay from sale proceeds and directly

          26   from escrow as follows:

          27                    a. Broker’s commission of six percent (6%) of the Purchase Price, to be split evenly

          28                       between the Buyer’s broker and the Trustee’s broker;



                                                                    6
2207694
          Case 2:16-bk-20721-BB            Doc 173 Filed 11/14/19 Entered 11/14/19 12:58:58                Desc
                                            Main Document Page 7 of 10

           1                  b. Normal closing costs, including but not limited to the Trustee’s share of escrow

           2                      charges, the cost of a standard coverage title insurance policy, recording fees,

           3                      documentary transfer taxes, and other normal and customary charges, pro-rations,

           4                      costs, and fees; and

           5                  c. The First Trust Deed in full, subject to the Trustee’s review and approval of a

           6                      final payoff demand submitted by Citi or the current servicer of the loan.

           7          16.     After payment of the amounts listed in paragraph 15 supra, escrow shall pay one-half

           8   of the remaining sale proceeds, minus the sum of $2,040.00 (i.e., the Estate Rents), to Slechter (the

           9   “Co-Owner Proceeds”).

          10          17.     After payment of the Co-Owner Proceeds, the Trustee is authorized to direct escrow

          11   to pay from sale proceeds and directly from escrow the Senior SAFE lien in full, subject to the

          12   Trustee’s review and approval of a final payoff demand submitted by SAFE.

          13          18.     The remaining sum of sale proceeds, after the foregoing amounts are paid, shall be

          14   paid by escrow to the Trustee to be held for the benefit of the Estate.

          15          19.     As set forth on the record, the Buyer has acted in good faith within the meaning of 11

          16   U.S.C. § 363(m) and is thus granted all the protections and immunities afforded by that Section.

          17          20.     Based upon the Court’s findings, conclusions and reasons stated on the record, the

          18   Motion and Purchase Agreement are approved as they in the best interests of the Estate and its

          19   creditors and entry into the Purchase Agreement is a prudent exercise of the Trustee’s business

          20   judgment.

          21          21.     Any objections to the relief requested in the Motion and the entry of this Order that

          22   have not been withdrawn, waived, or settled, or not otherwise resolved pursuant to the terms hereof,

          23   if any, are hereby denied and overruled on the merits with prejudice based upon the Court’s findings,

          24   conclusions and reasons stated on the record.

          25          22.     This Court shall retain jurisdiction to enforce, interpret, and implement the terms of

          26   the Purchase Agreement, and each of the documents and instruments executed in connection

          27   therewith and with this order, and shall further retain jurisdiction to resolve any disputes that arise

          28   from entry of this Order.



                                                                   7
2207694
          Case 2:16-bk-20721-BB          Doc 173 Filed 11/14/19 Entered 11/14/19 12:58:58                 Desc
                                          Main Document Page 8 of 10

           1   ///

           2          23.     The Purchase Agreement may be modified, amended, or supplemented by the parties

           3   thereto without further order of this Court only by non-material modifications, amendments, or

           4   supplements that do not have an adverse effect on the Estate or its creditors.

           5          24.     Based upon the Court’s findings, conclusions and reasons stated on the record, the

           6   fourteen (14)-day stay as provided by Bankruptcy Rule 6004(h) is WAIVED.

           7          25.     The findings of fact and conclusions of law stated herein and as set forth by the Court

           8   on the record during the hearing on this matter, shall constitute the Court’s findings of fact and

           9   conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant

          10   to Bankruptcy Rule 9014. To the extent any finding of fact later shall be determined to be a

          11   conclusion of law, it shall be so deemed, and to the extent any conclusion of law later shall be

          12   determined to be a finding of fact, it shall be so deemed.

          13          IT IS SO ORDERED.

          14                                                    ###

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24
                 Date: November 14, 2019
          25

          26
          27

          28



                                                                  8
2207694
Case 2:16-bk-20721-BB   Doc 173 Filed 11/14/19 Entered 11/14/19 12:58:58   Desc
                         Main Document Page 9 of 10
Case 2:16-bk-20721-BB           Doc 173 Filed 11/14/19 Entered 11/14/19 12:58:58                      Desc
                                 Main Document Page 10 of 10
                                                                      Order Number: TOR-5983877
                                                                       Page Number: 6


                                         LEGAL DESCRIPTION

Real property in the City of Los Angeles, County of Los Angeles, State of California, described as follows:

LOT 328 OF TRACT 4449, IN THE CITY OF LOS ANGELES, AS PER MAP RECORDED IN BOOK 48 PAGES
44 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

    APN: 6073-022-008




                                            EXHIBIT A                                        010
                                            First American Title
                                                 Page 6 of 14
